Citation Nr: 1529271	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  04-41 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent disabling for posttraumatic stress disorder (PTSD) for the period prior to June 29, 2012.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) for the period prior to June 29, 2012.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and C.A.



ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to August 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted service connection for PTSD and assigned an initial 10 percent evaluation.  The disability rating was increased to 30 percent disabling, effective to the date of claim, in March 2005.

In January 2006, the Veteran and C.A. testified at a personal hearing before a Decision Review Officer (DRO).  In February 2007, the Veteran and C.A. testified at a personal hearing before the undersigned Veterans Law Judge.  Transcripts of the hearings are of record.

In a decision dated in March 2008, the Board denied a disability rating higher than 30 percent for PTSD as well as numerous additional issues.  The Veteran appealed the denial of a higher rating for PTSD to the United States Court of Appeals for Veterans Claims (Court).  

In February 2009, the Court granted a joint motion for partial remand (JMR) of the Veteran and the Secretary of Veteran's Affairs (the Parties), vacated the Board decision as to the PTSD rating determination, and remanded the matter to the Board for compliance with the instructions in the JMR to address the Court's concern.

In July 2009, the Board remanded the issue to the agency of original jurisdiction (AOJ) for additional development to address the Court's concern.

In an August 2014 Supplemental Statement of the Case (SSOC) the RO increased the rating for PTSD to 70 percent, effective June 29, 2012.  In a rating decision that same month, the RO granted a TDIU, effective June 29, 2012.  

The issue of entitlement to a TDIU is part of the Veteran's appeal of the rating assigned for PTSD because the Veteran raised the issue of entitlement to TDIU due to his PTSD during the course of his appeal of the initial rating assigned for his PTSD.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (holding that, in the context of an initial adjudication of a claim of entitlement to service connection or in the context of a claim for an increase "a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability").  The Board has jurisdiction over that issue because it has jurisdiction over the PTSD ratings issue.  The issue is before the Board because the grant of TDIU was not for the entire period on appeal.  


FINDINGS OF FACT

1.  The Veteran's PTSD has resulted in occupational and social impairment with deficiencies in most areas due to his impaired impulse control and difficulty in adapting to stressful circumstances since October 16, 2008 but no earlier; his PTSD has never resulted in total occupational and social impairment due to any symptom.  

2.  The Veteran's PTSD has rendered him unable to secure and follow a substantially gainful occupation since October 16, 2008, but neither his PTSD nor any of his other service-connected disabilities, acting alone or together, rendered him unable to secure and follow a substantially gainful occupation prior to October 16, 2008.





CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating for PTSD have been met for the period beginning on October 16, 2012, but no earlier.  38 U.S.C.A. §§ 1155, 5110(a), 5107 (West 2014); 38 C.F.R. § 3.400, 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130 Diagnostic Code 9411 (2014).  

2.  The General Rating Formula for Mental Disorders criteria for a 100 percent rating for PTSD have never been met in this case.  38 U.S.C.A. §§ 1155, 5110(a), 5107 (West 2014); 38 C.F.R. § 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130 Diagnostic Code 9411 (2014).  

3.  The criteria for a TDIU have been met for the period beginning on October 16, 2012, but no earlier.  38 U.S.C.A. § 5107, 5110(a) (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

This appeal arises from the rating decision in which service- connection was established for PTSD As such, the Board has considered whether different ratings for different periods of time, based on the facts found, are warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Disability due to PTSD is rated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).  When rating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency must assign a rating based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  

A 30 percent rating is warranted when the disorder is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

That portion of VA's Schedule for Rating Disabilities ("the Schedule") that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders (DSM) of the American Psychiatric Association 38 C.F.R. § 4.130 (2014).  The Fourth Edition of the DSM contained a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health - illness.  Higher scores correspond to better functioning of the individual.  

GAF scores ranging between 71 and 80 are assigned when, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.

The Board must also consider whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2014).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

An extraschedular rating can also be based on the collective effect of other service connected disabilities acting with the disability the rating of which is on appeal.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities:  Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable.  Id.  Marginal employment shall not be considered substantially gainful employment.  Id.  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Therefore, rating boards should submit to the Director, Compensation Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16 (a).  Id.  

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  Implementing regulation provides that except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  

VA first examined the Veteran with regard to his PTSD in April 2003 and again in June 2004.  Both examination reports show that the Veteran was neatly dressed and cooperative and without delusions, hallucinations, abnormal speech, abnormal thought processes, or mood impairment.  His principle symptoms included some insomnia, mostly waking at night if he heard a sound and having to investigate its source; intrusive thoughts, nightmares, irritability, heightened startle response, and problems with anger.  He reported a history of violent behavior.  He has, however, consistently reported that he has a number of friends.  

The April 2003 examiner described the Veteran's PTSD as "mild", clearly providing evidence against assigning a rating higher than 30 percent for his PTSD.  The June 2004 report notes that his PTSD had not worsened since the first examination, providing more evidence against this claim.  GAF scores of 72 were assigned following the April 2003 and June 2004 examinations.  These tend to show that the Veteran did not have impairment due to his PTSD approximating the levels of impairment for the 50, 70, or 100 percent ratings.  

VA provided another relevant examination in February 2005.  The examiner indicated that he had reviewed the Veteran's claims file.  The Veteran reported that he recently had an incident of road rage during which he assaulted someone.  He reported that working out of the electrician union hall he had three jobs since 2003, and gave a number of reasons for why the different jobs ended, although he reported that he did not think he could maintain a job.  He reported that he was working 50 hours per week.  He also reported that he enjoyed numerous recreational activities and had a number of friends with him he was close.  He reported that he and his partner, with whom he owned a home, argued a lot but he seemed to be coping better.  

Mental status examination found him appropriately groomed, alert, and cooperative.  He was oriented in three spheres and his speech was normal although he provided terse answers and volunteered little information.  His affect was varied, mood congruent, and without over signs of irritation.  Thought process was essentially normal and he had no signs of delusional or frankly paranoid belief symptoms.  He reported that he became nervous if he thought about Vietnam, generally avoided being in enclosed rooms and not being able to see entryways, and fireworks caused him to be nervous, although he was able to tolerate these things.  He reported nine hours of sleep at night but that he frequently woke up during those hours.  He had no problems with concentration at work, but said he could not read much without forgetting the topic.  The examiner assigned a GAF score of 65 because overall the Veteran reported a low number, frequency, and intensity of symptoms associated with minimal reduction of social, vocational, and mental functioning.  

The examiner provided several findings.  He stated that the Veteran's PTSD symptoms would likely cause mild discomfort when interacting with other people and mildly reduced communication effectiveness.  Fatigue, concentration problems, or inner turmoil did not appear to be causing any work inefficiency or lack of productivity. It was noted that the Veteran did not report avoidance of social contact and confrontation, so there was likely little effect on his ability to interact effectively.  The Veteran's ability to maintain a logical thinking process appeared adequate and would not likely impact his social or vocational functioning. The Veteran had some mild reduction in his ability to adapt to stressful circumstances such as workplace, classroom and other social environments.  He did not suffer from gross impairment in thought processes, delusions or hallucinations.  He was not a danger to himself or others.  

This is compelling evidence that the Veteran's PTSD did not approximate a rating higher than 30 percent during these time frames.  Although there is evidence of impaired impulse control with an act of violence during this period, the resulting impairment is no more than is described for the 30 percent rating.  By the examiner's account, the Veteran had little impairment socially or occupationally.  His PTSD did not affect most areas.  The evidence does not show an effect on work, family relations, school, judgment, or thinking.  It is not the mere presence of a symptom that drives the ratings for PTSD but the impairment resulting from that symptom.  As of the February 2005 examination, the Veteran did not have impairment that approximated the criteria for a rating greater than 30 percent.  

The evidence following that examination, up to October 16, 2008 does not show that the Veteran's PTSD approximated the criteria for a rating higher than 30 percent.  There is a letter from the Veteran's mother but that addresses symptoms that she observed many years earlier and does not tend to show impairment during recent years.  

During the January 2006 DRO hearing, the Veteran testified that he had problems getting along with people, loss of sleep, bad dreams, and problems keeping a job.  He also reported that he tended to isolate.  He reported that he had close friends but did not see them often.  He reported that he had very little social life but he belonged to a number of military organizations, such as The American Legion and Disabled American Veterans and went to meetings every month.  He reported that he was currently working and although he had thirty jobs since military service he had held a job for up to one and one half years.  He reported that he worked with a number of people but did not get along with them.  He reported that he sometimes had homicidal ideation but not suicidal ideation.  He reported that he had a history of assaultive behavior and had last been charged with assault in 2002.  He reported that he loses concentration when driving but had only one accident.  C.A. testified that she had been a friend of the Veteran's for eight years and lived with him and noted that he had become angry and irritable and broke things around the house.  

VA psychiatric treatment notes from December 2006 document that the Veteran reported increased irritability at work and home, that he was up during the night checking his yard and house for intruders, and that he ruminated about Vietnam.  He was well groomed, his speech was slow and his thought process was coherent although with reduced elaboration.  He denied any intent or plan for suicide and denied homicidal thoughts.  His affect was dysphoric, congruent with content.  January and February 2007 notes show improvement in his functioning.  

These records tend to show that the Veteran's PTSD did not approximate the criteria for a rating higher than 30 percent over the period encompassed by the records.  Although the testimony was that the Veteran isolated, his reports of his activities show a different picture.  The evidence simply does not show reduced reliability or productivity due to his PTSD symptoms.  Nor does it show that he had impairment with deficiencies in most areas.  Despite his characterizations, his reports do not show deficiencies in work, thinking, family relations, school (although this is not a significant factor in this case), or judgement.  Although he reported that he had held a number of jobs and worked with a number of people but did not get along with them this does not show that he had deficiencies in work, it shows that he did not like working with people.  He did have deficiencies in mood.  

In an October 2008 letter, the Veteran's treating psychiatrist reported that the Veteran continued to experience severe symptom of his PTSD, including irritability, nightmares, survivor's guilt, hyperarousal, and hypervigilance.  He reported that these symptoms severely impaired his ability to concentrate, modulate his mood, and interact appropriately with his family and the public.  The examiner stated that there was a poor prognosis that he could return to work.  The Veteran, in his April 2009 VA Form 8940, Application for Increased Compensation Based on Unemployability, reported that he last worked full time on March 1, 2008 and that he became too disabled to work on October 16, 2008.  

Of record are administrative and medical records that VA obtained from the Social Security Administration (SSA).  These document that the SSA found the Veteran disabled as of October 16, 2008.  The diagnoses listed are, however, not psychiatric ones.  Rather, the primary diagnosis is discogenic and degenerative disorders of the back and the secondary diagnosis is osteoarthritis and allied disorders.  

Notes from that the Veteran's psychiatrist, from August 2009, stated that the Veteran reported helping his wife with chores, shopping, going out to dinner once or twice per week, and playing golf and that he had recently enjoyed a Marine Corps reunion.  Also noted was that he tended to yell when angry and continued to have other problems associated with PTSD.  These notes do not present a particularly disabled picture of the Veteran  

Pursuant to the Board's July 2009 Remand, VA conducted a C&P examination with regard to the Veteran's PTSD in October 2009.  The Veteran reported that his PTSD caused him to react to loud noises, crowds, and people coming up to him so he avoided crowds and mostly isolated at home.  He reported that he has a few friends, and named two.  He denied hygiene and grooming problems, but endorsed that he had sleep problems - essentially insomnia.  He reported that he suffered from road rage.  He reported that he is hypervigilant and checks outside if there is a sudden noise and is up every hour and one half doing so.  He reported that he had been married to his spouse since 2006 although he had two prior divorces, the last in 1980, because he was physically and emotionally abusive.  

The section of the report for mental status states that the Veteran was cooperative, alert, and oriented times three.  Speech was normal, the Veteran was coherent.  He acknowledged suicidal and homicidal ideation and denied auditory hallucinations but acknowledged visual hallucinations in that he reported seeing things in his peripheral vision which he sometimes thought was a buddy killed on the same day that the Veteran was wounded during service.  The examiner stated that his judgement and insight were fair and that he had not had any suicidal ideation lately but did have homicidal ideation on a weekly basis.  Testing resulted in a finding that the Veteran had severe symptoms of sadness, changes in sleeping pattern, concentration difficulty, and irritability, among others.  

The examiner also noted that the Veteran reported having difficulty in that he had poor job retention, had been terminated several times for his attitude, disliked authority, and, essentially, quit jobs because he did not like people telling him what to do.  The Veteran reported to the examiner that although he was a journeyman union worker and trained as an electrical lineman, he thought the union disliked him and was passed over for jobs.  He acknowledged that his attitude was not conducive to a daily job.  The examiner assigned a GAF score of 58.  

The report from the VA psychiatrist in October 2008 is somewhat offset by the treatment notes with the psychiatrist that do not show a particularly severe disability picture, providing evidence against this claim.  However, that letter together with the 2009 examination report, tend to show that he did have deficiencies in most areas, school not being a particularly important one because there is no indication that he had been in school during any recent period.  His noted severe sadness symptom shows that he continued to have deficiencies in mood.  That he last worked in March 2008, and apparently was not able to work after that time, shows that he had a work deficiency.  The examiner, in 2009, found him to have only fair judgment, indicating a deficiency in judgement.  Thus, at some point in this time frame, after early 2007 and before the 2009 examination, the Veteran met the criteria for both the 70 percent rating for PTSD and could not work due to his PTSD.  

VA again examined the Veteran on June 2012.  The examiner assigned a lower GAF score than the previous examiner in 2010, this time assigning 51.  The examiner stated that this reflected moderate difficulty in social functioning in that he had few friends and recurrent interpersonal conflicts.  The examiner indicated that he had occupational and social impairment with reduced reliability and productivity.  

Relevant history noted in the examination report was that the Veteran continued to be married to his third wife but she had moved out after he was arrested for an altercation with a security guard.  He reported that he continued to talk to her every three or four days.  Her reported that he had two or three friends but had limited contact with them and that he had contact with one of his siblings every once in a great while and had contact with his mother.  He reported that he had not held employment since his last examination.

The examiner indicated that the Veteran had many symptoms of his PTSD but not the symptoms listed in the 100 percent criteria.  The examiner stated that his symptoms moderately impaired his ability to obtain and maintain gainful employment.  

This examination report tends to show that the Veteran does not meet the criteria for a rating higher than 70 percent.  The comment about moderate impairment as to employment is not so significant, given the other facts of this case, for the Board to find that a TDIU is not warranted but it does tend to show that the evidence in this case is fairly close.  

The Parties found fault in the Board not addressing staged ratings to their satisfaction so the Board will stage this rating for the Veteran's PTSD and will stage the award of TDIU.  The evidence does not show a delineating date earlier than the date of the letter from his psychiatrist.  The Board will thus resolve reasonable doubt in the Veteran's favor and find that as of October 16, 2008, the date of the letter from his psychiatrist, the Veteran met the criteria for a 70 percent rating for PTSD.  At that time he was unable to secure and follow a substantially gainful occupation and he met the percentage requirements for TDIU under 38 C.F.R. § 4.16(a).  The Board does not find that the facts support an earlier date for either award.  Although he stopped working full time in March 2008, it is not shown that he was unable to secure and follow a substantially gainful occupation due to his service connected disabilities at that time.  

This evidence does not show that the Veteran had total social and occupational impairment, nor does any other evidence of record.  He acknowledged having friends and although he is unable to work around people, and, given his education, training, and occupational history is thus not able to secure and follow a substantially gainful occupation, this is not the same thing as total occupational impairment.  There is no showing of symptoms listed for the 100 percent rating or symptoms that are of similar duration, frequency, and severity.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  The Board has not ignored his report of visual hallucinations but there is no indication that those hallucinations have resulted in total occupational and social impairment.  For these reasons, the Board finds that a 100 percent rating is not warranted for any period on appeal.  

The Board also has not ignored that the Veteran has service connected disabilities other than PTSD, consisting of the following:  Tinnitus rated 10 percent disabling, scars rated noncompensable, and bilateral defective hearing rated noncompensable.  The evidence does not show that these disabilities render the Veteran unable to secure and follow a substantially gainful occupation, either acting alone or with his PTSD, prior to October 16, 2008.  

Furthermore, the evidence does not show a collective effect of these other service-connected disabilities acting with his PTSD to make his disability picture an unusual or exceptional one.  Rather, he is appropriately compensated for all of these disabilities under the rating schedule.  The rating schedule provides for different levels of impairment due to PTSD, including impairment greater than what the Veteran has had during any period on appeal.  Also, the symptoms listed in the rating criteria are not an exhaustive list, but rather the regular schedular criteria contemplates symptoms of similar severity, duration, and frequency as those listed for each disability rating.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115-117 (Fed. Cir. 2013).  Hence, the Board finds that the regular schedular criteria contemplate the Veteran's symptomatology due to PTSD.  For these reasons, the Board declines to remand the case for referral for extraschedular criteria under 38 C.F.R. § 3.321(b) for any period on appeal.  

In summary, the evidence is at least in equipoise that the Veteran's PTSD symptoms have resulted in occupational and social impairment in most areas as of October 16, 2008 but have not resulted in more than occupational impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks prior to that date.  Similarly, the evidence is at least in equipoise (at best) showing that the Veteran has not been able to secure and follow a substantially gainful occupation due to his service connected PTSD as of October 16, 2008, but that prior to that date his service connected disabilities have not resulted in his inability to secure and follow a substantially gainful occupation during any period on appeal.  In this regard, it is important for the Veteran to understand that there is significant evidence against the Board's grant, let alone an earlier effective date beyond this date.  However, further development of this case is simply not warranted and the evidence that exist provides a basis to grant the claim to this point, but not further. 

For these reasons, the Board grants the appeal as to a 70 percent rating for PTSD and a TDIU from October 16, 2008 to June 29, 2012 (the date that a 70 percent rating for PTSD and a TDIU are already effective), denies the appeal as to any higher or additional rating for any period on appeal, and concludes that referral for extraschedular consideration is not warranted.  As to the portion of the appeal denied, there is no reasonable doubt to be resolved.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  In the instant case, VA provided adequate notice in letters sent to the Veteran in February 2003, February 2004, March 2006, March 2009, and August 2009.  To the extent that any of the notice was not provided until after the initial adjudication by the RO, the timing error is harmless error.  This is because the Veteran had a meaningful opportunity to participate in the processing of his claim after corrective notice was sent and the RO readjudicated the claims after that opportunity, for example in the August 2014 rating decision and supplemental statement of the case.  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file as are records associated with his claim for disability benefits from the SSA.  VA provided adequate examinations in this case, as documented in the Merits section of this document.  

In the July 2009 Remand, the Board directed the AOJ to obtain any VA vocational rehabilitation evidence regarding the Veteran that may exist.  E-mail correspondence dated in in August 2009 document that the AOJ requested any vocational rehabilitation records and was informed that there were no records ever established.  As this is a negative reply from the source that would have the records if there were any, the Board concludes that further efforts to obtain such records would be futile.  See 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(1).  

The Board also directed the AOJ to obtain the Veteran's SSA disability records and this was accomplished and the records are associated with the claims file.  The requested examination was also conducted and was adequate.  The Board also directed that the AOJ issue a statement of the case with regard to a notice of disagreement with the effective date assigned for service connection for tinnitus.  The RO issued the statement of the case in December 2009.  The Veteran did not perfect the appeal following the issuance of the statement of the case and that issue is not before the Board at this time.  

There has been compliance with all directives of the July 2009 Remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claims that are the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist




ORDER

A 70 percent disability rating is granted for PTSD for the period from October 16, 2008 to June 29, 2012.  

A TDIU is granted for the period from October 16, 2008 to June 29, 2012.

The appeal is denied as to all other periods on appeal.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


